Title: To Benjamin Franklin from Josiah Smith, 4 June 1777
From: Smith, Josiah
To: Franklin, Benjamin


Honoured Sir.
London June 4th. 1777.
I was born in the State of Massachusetts Bay and educated in the University at Cambridge, where I commenced in 1774 from which Time I applyed myself to the Study of Physic and Surgery till January 1777. when I took Passage in the Ship Montgomery of Newbury Port bound to Bordeaux. But on the 14th of March Just as we were verging upon the Coast of Europe, we had the misfortune to be chased and taken by King George’s Ship Albion of 74 guns; ours being a merchant Ship laden with Masts Spars, &c.: We were sent into Plymouth and there closely confined without the least distinction or defference to rank or title; and part of the time on short allowance. And after being divested of every thing (except our clothes) even to the little money which I had in my pockets, and after much difficulty I obtained my liberty, at the expiration of two months; and this by virtue of my being a passenger and their expecting that for this indulgence I should enter into their service. The ship’s company after loosing all their wages and adventures were turned over to other ships and compelled to do duty; and though they resolutely swore that they were subjects of the United States and beged to be sent to prison with those of their countrymen taken in arms, yet were compelled to serve the king.
I have been at liberty about three weeks; and when I left Plymouth there were about 200 of my country men, prisoners there; and as many more at Portsmouth: the former of which I frequently visited; and informing them that I should go directly to France, they beged of me to represent their situation to your Honour. This I promised to do; as well as many other matters, which nothing but the want of a convenient opportunity prevents my fulfilling.
What principally astonishes our many friends here in England is: that thousands of british seamen shoud be allowed to return to England, at pleasure, to man the kings navy, while hundreds of americans are kept here in close confinement on short allowance! I hoped to have got a passage directly to France, but can not at present; therefore I propose proceeding to Bilboa in a spanish vessel which sails in about 6 days. And from thence (unless a good opportunity presents there, to go home in an armed vessel) I expect to come to Bordeaux. I want much to inform your Honour of the situation of affairs here. Before I left America the Revd. Doctor Cooper, of Boston, was good enough [to] recommend me to you by a letter, which I destroyed with a number of others the day on which we were taken. I have been in my Country’s service by sea; and as I am now entirely destitute in a place where I have no relations, if your Honour could help me to a Surgeon’s birth in some cruiser, that I may support myself, till I can get to America, or help me in any other way I should esteem it a great favour. There is a gentleman, Captn: Brown, lately commander of a privateer, and has Just escaped, who would be glad of like assistance; he is coming to Bilboa with me; he was taken going to France.
If upon receiving this your honour would despatch a line directed to the care of Mr: Gardoqui, Merchant in Bilboa, that I may receive it upon my arrival there, it might do me the most essential service.
If I was in suitable circumstances I should, without delay, do myself the honour of waiting upon you in person. I am your Honour’s most obedient unfortunate humble Servant
Josiah Smith
 
Addressed: To the Honourable / Benjamin Franklin / Esqr: L.L.D. F.R.S. / at Paris. / [In another hand:] place Louis 15 en Face du garde meuble chez Mr Dean
Notation: J. Smith
